Citation Nr: 9932895	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  94-37 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a right great toe 
disability, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from October 1979 to 
September 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) March 1992 rating decision 
which denied a rating in excess of 10 percent for the 
service-connected right great toe disability.  In September 
1996, the case was remanded to the RO for additional 
development of the evidence.


FINDINGS OF FACT

1.  The veteran's service-connected right great toe 
disability is manifested by constant pain and discomfort 
which increases on physical activity.

2.  His right great toe disability presents an unusual 
disability picture in that the pain and discomfort is 
uncorrected by numerous surgical procedures, requiring 
convalescence in recent years.


CONCLUSION OF LAW

The 10 percent rating assigned the veteran's service-
connected right great toe disability represents the maximum 
available schedular rating, but as his case is exceptional, 
it warrants assignment of an additional 10 percent rating on 
an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5280 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on his 
assertion that his service-connected right great toe 
disability has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992).  Once determined that a 
claim is well grounded, VA has a duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Pertinent clinical data have been associated with 
the file, including current data sufficient to address the 
merits of the claim.  The Board is satisfied that the duty to 
assist has been met in this case. 

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Historically, service connection for the veteran's right 
great toe disability was granted by RO rating decision in 
April 1982, and a noncompensable rating was assigned.  That 
decision was based on the service medical records showing 
that he sustained a fracture of the right great toe in 
service.

On VA medical examination in March 1982, mild deformity 
involving the right great toe was noted (the interphalangeal 
joint was somewhat enlarged as compared to the left); range 
of motion of the right great toe was reduced and mildly 
painful.  X-ray study of the toe revealed a small avulsion 
fracture of the distal end of the proximal phalanx, extending 
into joint space, and slight degenerative changes of the 
first metatarsophalangeal joint.  Fracture of the 
interphalangeal joint of the right great toe with post 
traumatic arthritis was diagnosed.

VA medical records from February 1986 to November 1987 reveal 
intermittent treatment associated with the veteran's service-
connected right great toe disability.  In March 1986, 
surgical excision of the osseous fragment of the right hallux 
interphalangeal joint was performed.  In September 1987, 
dorsal right hallucal interphalangeal joint exostosectomy and 
cheilectomy were performed as he complained of increasing 
pain in the right great toe.  In November 1987, he reported 
toe pain on ambulation; on examination, the toe was minimally 
swollen and some crepitus was noted on motion; it was noted 
that the severity of pain was gradually improving (50 percent 
relieved since the last interphalangeal joint injection).

Based on the foregoing evidence, by December 1987 rating 
decision, the RO assigned the veteran a temporary total 
rating for a period of convalescence under 38 C.F.R. § 4.30, 
from September through October 1987, based on evidence of 
right great toe surgery requiring convalescence; a 
noncompensable rating became effective November 1, 1987.  

VA medical records from November 1987 to February 1988 reveal 
a January 1988 report of pain involving the veteran's right 
great toe.

By Board decision in January 1989, the evaluation of the 
veteran's service-connected right great toe disability was 
increased from 0 to 10 percent, based on the above clinical 
evidence, documenting increased severity of the pertinent 
symptomatology.  

VA medical records from July to November 1991 reveal 
treatment associated with the veteran's right great toe.  In 
August 1991, he reportedly reached to pick up an object and 
heard a "pop" from the right hallux, resulting in increased 
pain in the right great toe.  On October 30, 1991, exostosis 
of the right hallux was performed, requiring a 4-week period 
of convalescence.

By rating decision in March 1992, the RO assigned the veteran 
a temporary total rating for a period of convalescence under 
38 C.F.R. § 4.30, from October 30 through December 1991, 
based on evidence of right great toe surgery requiring 
convalescence; the prior 10 percent rating became effective 
January 1, 1992.

VA medical records in March 1993 reveal reports of continued 
pain in the veteran's right great toe; on March 26, 1993, 
fusion of the right hallux interphalangeal joint and 
arthroplasty of the right fifth digit were performed.  Post-
operatively, degenerative joint disease of the right hallux 
interphalangeal joint and right fifth digit hammertoe were 
diagnosed.

By September 1993 rating decision, the RO assigned the 
veteran a temporary total rating for a period of 
convalescence under 38 C.F.R. § 4.30 from March 25 through 
April 1993, based on evidence of right great toe surgery 
requiring a period of convalescence; the previously assigned 
10 percent rating became effective May 1, 1993 (by decision 
in June 1994, benefits under 38 C.F.R. § 4.30 were extended 
through May 1993).

VA medical records from March to December 1993 reveal 
intermittent follow-up treatment associated with the 
veteran's right great toe disability as manifested by pain.  
In December 1993, the right hallux fusion screw was 
surgically removed as he complained of pain in the area of 
screw insertion.  

On VA orthopedic examination in January 1997, the veteran 
indicated that he had pain in the metatarsophalangeal joint 
of the right great toe.  On examination, a healed transverse 
incision was noted on the dorsum of the right great toe at 
the interphalangeal joint, and that joint was fused.  X-ray 
study of the right foot revealed osteoporosis, 
pseudoarthrosis of the middle and distal phalanges of the 
first digit, and a normal variation in the absence of 
previous surgical procedure.  Fusion of the interphalangeal 
joint of the right great toe with pain and aches was 
diagnosed.

On VA orthopedic examination in July 1997, including a review 
of the claims file, the veteran indicated that he experienced 
pain and ache in the right great toe.  On examination, a 
healed curvilinear incision line was noted on the dorsum of 
the right great toe; the interphalangeal joint of the right 
great toe was fused at 180 degrees; motion of the proximal 
interphalangeal joints was normal.  Status post fusion of the 
interphalangeal joint of the right foot with painful 
metatarsal phalangeal joint of the right great toe and early 
arthrosis were diagnosed.  

On VA orthopedic examination in May 1998, including a review 
of the claims file, the veteran indicated that he experienced 
constant pain and had a notable deformity of the right great 
toe, noting that the severity of pain intensified with use.  
On examination, he walked with a normal gait and was able to 
heel- and toe-walk; a "lazy S" incision was noted on the 
dorsum of the right great toe; there was no motion at the 
interphalangeal joint of the right great toe; 
metatarsophalangeal joints revealed evidence of bunion 
formation without hallux valgus; metatarsophalangeal joint 
motion was to 30 degrees on flexion and extension, to 45 
degrees on plantar flexion, and to 60 degrees on 
dorsiflexion; dorsalis pedis and posterior tibial pulses were 
palpable; the right ankle range of motion was full and 
without evidence of tenderness, swelling, or redness over the 
metatarsophalangeal joints.  The examiner's review of X-ray 
studies of the right foot revealed bony trabeculae crossing 
the interphalangeal joint of the great toe, evidencing a 
solid fusion (rather than pseudoarthrosis as indicated on 
past examination).  Status post fusion of the interphalangeal 
joint of the right great toe was diagnosed.  The examiner 
indicated that the bunions noted on examination were 
unrelated to the service-connected right great toe 
disability.

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran 
undertaking motion; weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Factors considered in rating 
residual disability include less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
pain on movement, swelling, deformity or atrophy of disuse or 
incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

With regard to rating of disabilities involving substantiated 
presence of degenerative or traumatic arthritis, Diagnostic 
Code 5003 provides that arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Diagnostic 
Codes 5200 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, nor added to, Diagnostic 
Code 5003.  In the absence of limitation of motion, a 20 
percent rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups. 

The veteran's service-connected right great toe disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5280, unilateral hallux valgus, and a maximum schedular 
rating of 10 percent is assigned, consistent with evidence of 
post-operative disability with resection of metatarsal head, 
or severe disability that is equivalent to amputation of the 
great toe; Diagnostic Code 5271 provides that disability 
involving amputation of the great toe, without metatarsal 
involvement, will be rated 10 percent disabling; with removal 
of metatarsal head, a 30 percent rating will be applied under 
the same diagnostic code.

Based on the entire record, the Board finds that a rating in 
excess of the currently assigned 10 percent for the service-
connected right great toe disability is unwarranted by 
application of all applicable diagnostic codes.  Although the 
veteran sustained a right great toe fracture in service, 
resulting in chronic disability and requiring several 
surgical procedures over the years since service separation 
in 1981, and now has a fused interphalangeal joint of the 
right great toe which is productive of pain and discomfort, 
the entirety of the evidence does not reveal that his 
disability is consistent with amputation of the great toe 
with removal of the metatarsal head; motion of the 
metatarsophalangeal joint of the right great toe is present, 
as indicated on VA orthopedic examination in May 1998 
discussed above.  Moreover, there is no evidence of at least 
moderately severe malunion or nonunion of tarsal or 
metatarsal bones, or evidence of at least moderately severe 
foot injury (on VA orthopedic examination of the right foot 
in May 1998, only the right great toe disability was 
attributed to the veteran's in-service injury).  Thus, 
evaluation of the service-connected disability under 
Diagnostic Codes 5283 or 5284, respectively, is unwarranted 
in this case.  

In this case, the veteran is currently receiving the maximum 
schedular evaluation available for his right great toe 
disability (in the absence of evidence of great toe 
amputation with removal of metatarsal head, as discussed 
above) and application of 38 C.F.R. §§ 4.40 and 4.45, and 
4.59, as mandated by DeLuca, 8 Vet. App. at 206, does not 
provide a basis upon which an evaluation greater than 10 
percent may be assigned.

Although the presence of arthritis of the metatarsophalangeal 
joint of the right great toe is shown by X-ray evidence, an 
additional 10 percent rating for arthritis is not warranted 
under Diagnostic Code 5003, as a separate disability rating 
may be assigned under this code if arthritis affects 2 or 
more major joints or 2 or more minor joint groups.  In this 
case, the pertinent service-connected disability is 
manifested by arthritis involving only a single major joint 
(the right great toe metatarsophalangeal joint), see 
38 U.S.C.A. § 4.45, and a separate disability rating for 
arthritis of that joint is therefore inappropriate.

The clinical evidence of record reveals the presence of a 
post-surgical scar on the right great toe.  However, recent 
clinical evidence, including the May 1998 VA orthopedic 
examination report, indicates that the scar is well healed; 
there is no indication that it is tender and painful on 
objective demonstration.  Thus, the evidence of record in 
this case does not support the application of a separate 
disability rating for the veteran's right great toe scar 
under Diagnostic Code 7804.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

As indicated above, an extraschedular evaluation may be 
assigned under 38 C.F.R. § 3.321(b)(1) if the schedular 
rating is found inadequate and the case presents an unusual 
or exceptional disability picture with such related factors 
as marked interference with employment or frequent periods of 
hospitalization due exclusively to the service-connected 
disability.  As application of 38 C.F.R. § 3.321(b)(1) was 
previously considered and rejected in the September 1998 
supplemental statement of the case, the discussion below is 
in keeping with applicable provisions of law.  Cf. Floyd v. 
Brown, 9 Vet. App. 88 (1996).

The entire body evidence of record before the Board, as 
discussed above, supports the assignment of an additional 10 
percent rating on an extraschedular basis for the veteran's 
service-connected right great toe disability, as his 
disability associated therewith presents an exceptional case.  
In particular, the overall severity of the pertinent 
symptomatology is shown to have gradually increased over the 
years since it was first rated in 1982; as the veteran 
indicated on VA orthopedic examination in May 1998, he now 
experiences constant pain and discomfort (which increase on 
physical activity).  The medical evidence of record reveals 
that, between 1986 and 1993, he underwent 5 surgical 
procedures to correct his right great toe disability, yet he 
continues to experience (now constant) pain and discomfort.  
As discussed above, on several occasions following surgical 
treatment, temporary total rating for convalescence was 
assigned by the RO.  Accordingly, the Board is of the opinion 
that in cases such as this, where there is evidence of an 
exceptional or unusual situation which makes the application 
of regular rating criteria impracticable, assignment of an 
additional 10 percent for his service-connected right great 
toe disability is warranted.  38 C.F.R. § 3.321(b)(1).  

The Board finds that a rating in excess of 20 percent for the 
veteran's service-connected right great toe disability is not 
warranted.  In particular, 38 C.F.R. § 4.15 (1999) provides 
that the ability to overcome the handicap of disability 
varies widely among individuals, and that full consideration 
must be given to unusual physical or mental effects in 
individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability and to the effect of combinations of 
disability.  Total disability is considered to exist when the 
impairment is reasonably certain to continue throughout the 
life of the disabled person such as the permanent loss of the 
use of both feet, becoming permanently helpless, or 
permanently bedridden.  

In this case, although the evidence discussed above reveals 
that the veteran continues to experience pain and discomfort 
despite numerous surgical procedures in the recent years, he 
has not lost the use of both of his feet.  He is able to 
ambulate with a normal gait and can perform heel- and toe-
walking.  He is not helpless or permanently bedridden.  Thus, 
application of 38 C.F.R. § 4.15 is not appropriate in this 
case.


ORDER

A 20 percent disability evaluation for right great toe 
disability is granted, subject to applicable law and 
regulations governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

